 


 
Exhibit 10.1
 
2010 WEALTH MANAGEMENT
BUSINESS BUILDING INCENTIVE PLAN


The primary responsibility of the Executive Vice President of Wealth Management
is to increase revenues from the Wealth Management business line.  The intent of
this incentive plan is to reward as the Wealth Management division meets and
exceeds performance targets.

   

INCENTIVE STRUCTURE


There is a target payment of $180,000, with range of 0% to 150% based upon
actual performance.


Performance will be measured in terms of achieving targeted levels of pre-tax
earnings, revenues, and net new assets under management, with each metric having
equal weighting.  Net new assets under management will be inclusive of all cash
flows including, but not limited to, new business, solicited additions/upgrades,
lost business, contributions, and distributions.  This will be measured by
taking the change in net assets under management, less market
appreciation/depreciation and investment income.  Pre-tax earnings results will
be net of any payment under this or any other incentive plan.


Performance goals will be mutually agreed upon, and will likely represent at
least 10% growth in pre-tax earnings and revenues over the prior year, and the
net new assets under management needed to support that level of growth.  Goals
should be achieved through organic growth in the existing product lines,
excluding any revenue or asset growth through acquisitions or mergers.  Goals
and/or results may be adjusted to reflect extraordinary events, including, but
not limited to, acquisitions or mergers.


Performance will be assessed based upon the combined performance of the Wealth
Management product lines including Washington Trust Investors, 1800 Asset
Management, Weston Financial, and Client Services.


The plan payment is determined by assessing achievement of each metric
individually against the performance grid below, and averaging the results.  The
target payment of $180,000 is multiplied by this average to determine final
payment under the plan.


Performance vs. Plan
Payout as a % of Target
< 70%
0%
70% to 77.4%
25%
77.5% to 82.4%
50.0%
82.5% to 87.4%
62.5%
87.5% to 92.4%
75.0%
92.5% to 97.4%
87.5%
97.5% to 102.4%
100.0%
102.5% to 107.4%
112.5%
107.5% to 112.4%
125.0%
112.5% to 117.4%
137.5%
117.5% +
150%




 
 

--------------------------------------------------------------------------------

 

 
If the Corporation is required to prepare an accounting restatement due to the
material noncompliance with any financial reporting requirement under the
Federal securities laws, all participants will be required to reimburse the
Corporation for any plan payment that would not have been earned based on the
restated financial results.


PRINCIPAL PROVISIONS


 

   

Term of the Program
The term of this program is one year.  This plan supersedes all previous plans
for participants.

   

Eligible Participants
The Executive Vice President of Wealth Management is the only participant in
this program.  This incentive is in addition to his incentive under the Annual
Performance Plan.

   

Administration
The Board of Directors has responsibility for establishing goals and determining
plan payments.  The Board has delegated responsibility for review of plan
parameters, goals and payments to the Compensation and Human Resources
Committee.


Plan payments will be determined by the Compensation and Human Resources
Committee.  Regardless of the actual award levels determined by the plan
parameters, the Bank reserves the right to modify any award. The decisions of
the Compensation and Human Resources Committee will be considered final,
binding, and conclusive on all parties.


The Board of Directors and/or the Compensation and Human Resources Committee
reserves the right to suspend, modify or terminate the plan at any time.

   

Individual Performance and Incentive Payments
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation.  An individual is expected to be forthright
and honest with regard to all items submitted in calculating incentive
payments.  Any intent to deceive or defraud can result in disciplinary action up
to and including termination.


Compliance with all Bank and/or Department policies and procedures is
essential.  This includes, but is not limited to, the following of investment
policies and the proper and timely documentation of all work.  Any violation of
Bank policy can result in loss of incentive compensation as well as loss in
employment.

   

Payment
Incentive compensation will be paid as soon as practical after final results can
be quantified.  Participants must be active employees of The Washington Trust
Company on the date that incentive payments are made in order to qualify for
payment.  However, employees who retire prior to the payment of the incentive
will be eligible for incentives on a pro-rated basis.  Employees who terminate
employment with the Bank (for reasons other than retirement) prior to the date
of payment will not be eligible to receive any payment from the Plan.


This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation.  Participants may defer any or all of the Plan payment into
The Washington Trust Company Nonqualified Deferred Compensation Plan.

   

Claims To Awards And Employment Rights
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the organization or limit, in any way,
the right of the employer to terminate at will.


